MEMO OPINION
PER CURIAM:
Albert Jay Tooker, an inmate of the state prison, appearing pro. se, ■ filed herein a motion seeking an order to provide transcript of proceedings of his trial at state expense.
Similar application was made in September 1964 and denied because the time for appeal had expired and no notice of appeal had been given. Petition of Albert J. Tooker, 144 Mont. 158, 394 P.2d 1021.
In June 1965 movant sought a writ of habeas corpus and since none of the contentions made by him occurred in the presence of the court upon the trial, we directed the petition *474be sent to the district court so that findings of fáct and conclusions upon the contentions raised might be made. Petition of Tooker, 146 Mont. 35, 403 P.2d 204.
Thereafter the district court appointed counsel for. Tooker, a full hearing was held and the court returned, the petition, transcript of the hearing and its findings of fact and conclusions of law. The district court found no merit in the contentions of Tooker and denied the writ.
The matter was brought before this Court, argued, and submitted. We extensively reviewed all the contentions, the evidence thereon and the governing law, arid denied the petition. Petition of Tooker, 147 Mont. 207, 410 P.2d 923.
Again in April 1966, Tooker, appearing pro se, filed a petition for writ of habeas corpus. This petition was very similar to the former proceeding, supra, but was fully considered by the Court and denied. Petition of Tooker, 148 Mont. 69, 417 P.2d 87.
While no appeal from Tooker’s trial was had, the eyewitnesses’ testimony was taken by depositions and these Were before the district court and this Court at all times; Every contention that Tooker has ever raised has been thoroughly explored and argued. A full record was made in the district court and reviewed by this Court as hereinbefore set forth. We can conceive of no reason for the state to furnish movant with copy of the trial transcript at state expense when there-has' been no showing of any prejudice or error, particularly when all such as have been previously alleged- have been, refuted.
The motion is denied.